J-A22010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.C.F.,                                     :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    P.B.F.                                      :   No. 1564 MDA 2019

                Appeal from the Order Entered August 29, 2019
      In the Court of Common Pleas of York County Civil Division at No(s):
                               04576-SA-2017


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                              FILED OCTOBER 02, 2020

        J.C.F. (Mother) appeals from the order entered in the underlying child

and spousal support proceeding.1               Mother challenges the trial court’s

determination as to her earning capacity. Upon review, we affirm.

        Mother and P.B.F. (Father) were married for approximately 10 years,

and are the parents of three minor children.            Father is employed at an

insurance agency, where he has worked for 15 years; for the past 13 years,

Father’s salary has been 100% commission-based. N.T., 8/19/19, at 41, 44.

Approximately six months into the parties’ marriage, in January 2008, Mother

became a registered nurse. Id. at 26. However, following the birth of the


____________________________________________


1 Mother has separately appealed, at 266 MDA 2020, from the trial court’s
order adopting as final the report and recommendation of the Master relative
to the parties’ equitable distribution claims. We address and dispose of that
appeal in a separate memorandum.
J-A22010-20



parties’ second child in 2012, Mother stopped working as a nurse to care full-

time for the parties’ children. In September 2017, the parties separated.

       The trial court recounted the ensuing procedural history:

       On September 17, 2017, [Mother] filed a Complaint for Support
       seeking child and spousal support. A DRO Conference was held
       and an Order was entered on October 24, 2017, which determined
       [Father’s] monthly support payments. [Father] requested a de
       novo review on November 13, 2017 of the Support Order. On
       February 28, 2018, a Special Support Hearing was held which
       resulted in the Court determining that [Mother] was entitled to
       spousal support, as well as that, under the Nurturing Parent
       Doctrine,[2] [Mother] was relieved of any earning capacity until the
       youngest child started full day kindergarten or first grade.
       Additionally, during the Special Support Hearing, the Court
       ordered that [Mother] was to be held to the earning capacity
       calculated by the Domestic Relations Office after the Nurturing
       Parent Doctrine ceased to apply. [Father] appealed this Order to
       the Superior Court, but the parties were able to reach an
       agreement resolving all issues raised on appeal. That agreement
       was entered as an Order of Court on April 19, 2018. [Mother]
       then filed a Petition for Modification on June 20, 2018, which was
       dismissed by the Court. [Mother] filed a second Petition for
       Modification on May 23, 2019. A DRO Conference [w]as held
       resulting in an Order which increased the monthly support
       payments. A de novo review was requested, and a Special
       Support Hearing was then held on August 19, 2019.

Trial Court Opinion, 11/20/19, at 1-2.

       On August 29, 2019, the trial court ordered Father to pay $6,325.40 per

month in total support, allocated $2,725 per month in child support,

____________________________________________


2 Both parents have an equal duty to support their children. Yerkes v.
Yerkes, 824 A.2d 1169, 1171 (Pa. 2003). Under the nurturing parent
doctrine, the care a parent provides for the parties’ children in the home may
excuse the parent from contributing financial support, and the full earning
capacity of that parent need not be considered in calculating child support.
Kraisinger v. Kraisinger, 928 A.2d 33, 342 (Pa. Super. 2007).

                                           -2-
J-A22010-20



$3,095.40 per month in spousal support, and $505 per month in arrears.

Mother filed a timely notice of appeal on September 23, 2019. Both the trial

court and Mother have complied with Rule of Appellate Procedure 1925.

      Before addressing Mother’s substantive issues, we first address the

appealability of the August 29, 2019 order.              Questions concerning

appealability go to the jurisdiction of the court to hear the appeal, and may

be raised sua sponte. See Fried v. Fried, 501 A.2d 211, 212-13 (Pa. 1985).

      Here, the order at issue is an allocated support order, i.e., it apportions

a separate amount for child support and a separate amount for spousal

support. “[During the pendency of a divorce action,] the portion of a trial

court order attributable to child support is final and immediately appealable;

however, the portions of an order allocated to spousal support is

interlocutory.”   See Hrinkevich v. Hrinkevich, 676 A.2d 237, 239 (Pa.

Super. 1996).

      A spousal support order entered during the pendency of a divorce
      action is not appealable until all claims connected with the divorce
      action are resolved. The rationale behind this rule is that, for
      purposes of judicial efficiency, in the event that an initial award
      of interim relief is granted in error, the court has the power to
      make adjustments in the final settlement via the equitable
      distribution of marital property. Thus, when all economic matters
      involved in a divorce are resolved, any support order can be
      reviewed and corrected when the court finalizes the equitable
      division of the property.

Capuano v. Capuano, 823 A.2d 995, 998–99 (Pa. Super. 2003) (citations

omitted).




                                      -3-
J-A22010-20



      Based on the forgoing, the child support portion of the order is

appealable and properly before us.     However, we must ascertain whether

there is a pending divorce action to determine the appealability of the spousal

support portion of the order.

      The record reveals that when Mother filed her notice of appeal on

September 23, 2019, the parties’ divorce action was pending. Nevertheless,

the parties were subsequently divorced by decree on February 21, 2020, such

that the spousal support order is now ripe for appellate review. Consistent

with our policy of favoring judicial efficiency — as stated above in Capuano

— we overlook Mother’s procedural misstep in filing her notice of appeal prior

to the entry of a final divorce decree, and proceed to the merits of Mother’s

claims.

      Mother raises two issues regarding the trial court’s assignment and

calculation of her earning capacity. She questions:

      I.    Did the [t]rial [c]ourt abuse its discretion and/or make an
            error of law when it assigned an earning capacity to
            [Mother] in excess of her actual earnings?

      II.   Did the [t]rial [c]ourt abuse its discretion and/or make an
            error of law when it admitted into evidence documents
            alleged to have been obtained on the internet relative to the
            earning capacity of [Mother]?

Mother’s Brief at 4 (reordered).

      Our standard of review is well-settled:

      When evaluating a support order, this Court may only reverse the
      trial court’s determination where the order cannot be sustained on
      any valid ground. We will not interfere with the broad discretion


                                     -4-
J-A22010-20


      afforded the trial court absent an abuse of the discretion or
      insufficient evidence to sustain the support order. An abuse of
      discretion is not merely an error of judgment; if, in reaching a
      conclusion, the court overrides or misapplies the law, or the
      judgment exercised is shown by the record to be either manifestly
      unreasonable or the product of partiality, prejudice, bias or ill will,
      discretion has been abused. In addition, we note that the duty to
      support one’s child is absolute, and the purpose of child support
      is to promote the child’s best interests.

Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citations omitted).

      In her first issue, Mother argues that the trial court abused its discretion

when it assigned her an earning capacity in excess of her actual earnings.

Mother’s Brief at 14-21. Mother accurately states:

      The [t]rial [c]ourt assigned [Mother] an earning capacity of
      $53,500 determined previously in a February 28, 2018
      Support Order by a prior Court. However, it acknowledged that
      her current actual earnings are $35,500 by calculating her hourly
      wage of $18.15 per hour for 7.5 hours per day times 5 days over
      52 weeks that she could potentially work, including the summer
      months.
Id. at 16 (emphasis added, citations omitted). Mother emphasizes that she

has not voluntarily reduced her income by accepting a lower paying position

and has applied to 10 employers “within her field with no realistic job offers.”
Id. at 18. Moreover, because she has been out of the workforce for over

seven years and is the primary caretaker of the parties’ children, Mother

contends that “she would likely be unable to advance within her field or work

at any time except during the day Monday through Friday because she has

primary custody of the parties’ three [ ] children and the child care

responsibilities that come with that.” Id. at 20. Accordingly, Mother claims



                                       -5-
J-A22010-20



the trial court abused its discretion in assigning her an annual earning capacity

of $53,500.

      “A person’s earning capacity is defined not as an amount which the

person could theoretically earn, but as that amount which the person could

realistically earn under the circumstances, considering his or her age, health,

mental and physical condition and training.” Gephart v. Gephart, 764 A.2d
613, 615 (Pa. Super 2000). Past earnings alone are not sufficient to support

a determination of earning capacity without corroborating evidence that the

party still has the capacity to earn that amount. See D.H. v. R.H., 900 A.2d
922 (Pa. Super. 2006) (holding trial court erred in determining earning

capacity based solely upon party’s most recent tax return).

      Pennsylvania Rule of Civil Procedure 1910.16-2(d)(4), addressing

earning capacity, states:

      If the trier of fact determines that a party to a support action has
      willfully failed to obtain or maintain appropriate employment, the
      trier of fact may impute to that party an income equal to the
      party’s earning capacity. Age, education, training, health, work
      experience, earnings history and child care responsibilities are
      factors which shall be considered in determining earning capacity.
      In order for an earning capacity to be assessed, the trier of fact
      must state the reasons for the assessment in writing or on the
      record. Generally, the trier of fact should not impute an earning
      capacity that is greater than the amount the party would earn
      from one full-time position. Determination of what constitutes a
      reasonable work regimen depends upon all relevant
      circumstances including the choice of jobs available within a
      particular occupation, working hours, working conditions and
      whether a party has exerted substantial good faith efforts to find
      employment.

Pa.R.C.P. 1910.16-2(d)(4).


                                      -6-
J-A22010-20



      Upon review, we are not persuaded by Mother’s argument assailing the

prior judicial determination of her $53,500 annual earning capacity.

Pennsylvania Rule of Appellate Procedure 903 requires that a party file an

appeal “within 30 days after the entry of the order from which the appeal is

taken.” Pa.R.A.P. 903(a). As the 30-day period is jurisdictional in nature, it

must be strictly construed. Sass v. AmTrust Bank, 74 A.3d 1054, 1063 (Pa.

Super. 2013) (“Our Courts have reaffirmed on countless occasions that

timeliness is jurisdictional, as an untimely appeal divests this Court of

jurisdiction to hear the merits of the case.”).

      The $53,500 earning capacity Mother challenges was assigned following

a Special Support Hearing on February 28, 2018. See Trial Court Opinion,

11/20/19, at 3 (“The Court did not assign an earning capacity to [Mother], but

rather held her to the earning capacity determined in the February 28, 2018

Order by a prior Court.”); see also N.T., 8/19/19, at Pl. Ex. 8; N.T., 8/19/19,

at Df. Ex. 4. Pursuant to Pa.R.C.P. 1910.12(f), Mother had 20 days from the

entry of the February 28, 2018 order to file exceptions, but did not do so. See

also Pa.R.C.P. 1920.55-2(b) (“Matters not covered by exceptions are deemed

waived unless, prior to the entry of the final decree, leave is granted to file

exceptions raising those matters.”).

      Although we recognize that “[a] party needs to file only a single notice

of appeal to secure review of prior non-final orders that are made final by the

entry of a final order,” the notice of appeal must indicate with specificity which

orders are being appealed. Pa.R.A.P. 341, cmt.; see also K.H. v. J.R., 826

                                       -7-
J-A22010-20



A.2d 863, 869 (Pa. 2003). Here, in her notice of appeal, Mother challenges

the August 29, 2019 support order, making no reference to the February 28,

2018 support order. As noted by the trial court:

       On February 28, 2018, a Special Support Hearing was held which
       resulted in the Court determining that [Mother] was entitled to
       spousal support, as well as that, under the Nurturing Parent
       Doctrine, [Mother] was relieved of any earning capacity until the
       youngest child started full day kindergarten or first grade.
       Additionally, during the Special Support Hearing, the Court
       ordered that [Mother] was to be held to the [$53,500 annual]
       earning capacity calculated by the Domestic Relations Office after
       the Nurturing Parent Doctrine ceased to apply.

Trial Court Opinion, 11/20/19, at 1-2. By failing to appeal from the February

28, 2018 order, Mother cannot challenge it now in her appeal from the August

29, 2019 order. Accordingly, we lack jurisdiction to review Mother’s challenge

to the judicial determination of her earning capacity from February 2018.3

       In her second issue, Mother claims the trial court erred when it admitted

a 40-page exhibit compiled by Father based on internet research he conducted

on the employment website, Glassdoor.com. Mother’s Brief at 12. The exhibit

also contained a comparison of salaries and statistics for registered nurses

obtained from the U.S. Bureau of Labor Statistics. Id. According to Mother,


____________________________________________


3 We further note that the trial court did not blindly apply the prior $53,500
earning capacity, but rather permitted Mother to present evidence of any
change in circumstance. See DeMasi v. DeMasi, 530 A.2d 871, 877 (Pa.
Super. 1987) (holding that a trial court could rely upon an earning capacity
determination from a prior hearing). Had Mother persuaded the trial court at
the August 19, 2019 hearing that her earning capacity had changed, the court
would have assigned a different amount. Because Mother did not persuade
the trial court, the court properly utilized the prior determination. Id.

                                           -8-
J-A22010-20



she was “not privy to the websites or any detailed information regarding the

material offered into evidence.” Id. at 12-13.   Mother contends that the

evidence was hearsay, not subject to any of the hearsay exceptions, and was

thus improper. Mother recognizes the trial court’s “denial of its consideration

of the internet evidence,” but insists that the admission of the evidence was

“prejudicial and an error of law.” Id. at 13-14.

      Regarding the admission of evidence, this Court has instructed:

      Evidentiary rulings are committed to the sound discretion of the
      trial court, and will not be overruled absent an abuse of discretion
      or error of law. In order to find that the trial court’s evidentiary
      rulings constituted reversible error, such rulings must not only
      have been erroneous but must also have been harmful to the
      complaining party. Appellant must therefore show error in the
      evidentiary ruling and resulting prejudice, thus constituting an
      abuse of discretion by the [trial] court.

Whitaker v. Frankford Hospital, 984 A.2d 512, 522 (Pa. Super. 2009)

(citations and omitted).

      Mother is not entitled to relief. As discussed above, Mother’s earning

capacity was judicially determined in February 2018, and Mother did not

challenge the determination.     Although the trial court in the underlying

proceeding admitted documents obtained from the internet relative to

Mother’s earning capacity, it is undisputed that the evidence did not impact

the court’s determination of Mother’s earning capacity. Rather, the trial court

utilized the earning capacity previously determined by the trial court — and

not challenged by Mother — from the earlier support hearing. Finally, we note

that the trial court admitted the evidence over Mother’s objection, explaining


                                     -9-
J-A22010-20



it was “not going to look at it as the be-all and end-all of what [registered

nurses] are making.” N.T., 8/19/19, at 55. In sum, Mother’s second issue is

without merit because she has failed to demonstrate that the trial court’s

admission of Father’s exhibit was harmful or reversible error. See Whitaker,
19 A.3d at 1109.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2020




                                   - 10 -